UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4043


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREVOR REED,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     J. Frederick Motz,
Senior District Judge, sitting by designation.  (5:11-cr-00353-
M-1)


Submitted:   July 31, 2013                 Decided:   August 19, 2013


Before GREGORY, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor Reed, Appellant Pro Se.        Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A    jury     convicted        Trevor    Reed      of    wire    fraud,    in

violation         of   18    U.S.C.A.        § 1343     (West       Supp.     2013),    and

securities        fraud,    in    violation       of   15    U.S.C.    §§ 78j(b),       78ff

(2006); 17 C.F.R. § 240.10b-5 (2013).                       The court sentenced Reed

to     a     downward       variant      sentence           of   ninety-six       months’

imprisonment and ordered him to pay restitution.                              On appeal,

Reed alleges that trial counsel rendered ineffective assistance,

that   the    prosecutor         and   the   district       court     judge   engaged    in

misconduct, and that the evidence was insufficient to support

his convictions. 1          We affirm.

              Initially, we reject Reed’s conclusory allegations of

ineffective assistance of counsel and prosecutorial misconduct. 2

We also conclude that Reed’s claims of judicial misconduct are



       1
       Although we appointed counsel to represent Reed, counsel
was permitted to withdraw.    Reed declined the appointment of
replacement counsel, opting instead to represent himself on
appeal.
       2
        Although Reed attempts to incorporate by reference his
multiple claims of ineffective assistance and prosecutorial
misconduct previously presented to the district court, we have
determined that this is an impermissible method of raising an
issue on appeal. McCarver v. Lee, 221 F.3d 583, 588 n.1 (4th
Cir. 2000); see 4th Cir. R. 34(b) (directing appealing party to
present specific arguments in informal brief).        Moreover,
because the record does not conclusively establish that counsel
was ineffective, this claim is not properly raised on direct
appeal.    United States v. Benton, 523 F.3d 424, 435 (4th Cir.
2008).



                                              2
without     merit.           The    district             court      provided       Reed     with     a

meaningful opportunity to allocute, did not deny Reed access to

transcripts, and did not prevent Reed from presenting argument

in the district court or from perfecting his appeal.

               We    now    turn    to    Reed’s         claim      that     the       evidence    was

insufficient to support his convictions.                            This court reviews the

denial    of    a     Fed.    R.    Crim.       P.       29   motion       de     novo.      United

States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).                                         When a

Rule 29 motion is based on a claim of insufficient evidence, the

jury’s    verdict          must    be    sustained            “if    there       is     substantial

evidence, taking the view most favorable to the Government, to

support it.”          United States v. Abu Ali, 528 F.3d 210, 244 (4th

Cir. 2008) (internal quotation marks and brackets omitted).                                        “We

have defined substantial evidence as evidence that a reasonable

finder    of    fact       could    accept          as    adequate         and     sufficient       to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        Alerre,       430    F.3d       at       693   (internal         quotation     marks

omitted).           Furthermore,         “we    cannot        make     our       own    credibility

determinations         but     must      assume          that    the    jury       resolved        all

contradictions in testimony in favor of the Government.”                                     United

States v. United Med. & Surgical Supply Corp., 989 F.2d 1390,

1402 (4th Cir. 1993).

               Wire    fraud       has    two       essential        elements:            “(1)     the

existence of a scheme to defraud and (2) the use of . . . wire

                                                    3
communication in furtherance of the scheme.”                       United States v.

Curry, 461 F.3d 452, 457 (4th Cir. 2006).                     The first element is

at issue in this case.          To convict Reed, the Government had to

prove,    beyond   a    reasonable        doubt,      that    Reed    had       the     “the

specific intent to deprive [the investors] of something of value

through a misrepresentation or other similar dishonest method.”

United States v. Wynn, 684 F.3d 473, 478 (4th Cir. 2012); see

United    States   v.    Godwin,    272    F.3d    659,      666   (4th       Cir.     2001)

(holding that specific intent “may be inferred from the totality

of the circumstances and need not be proven by direct evidence”

(internal quotation marks omitted)).                    We find that, although

Reed insisted that he did not have the intent to defraud the

investors, there was sufficient evidence from which the jury

could    reasonably     infer   that      he    did    have    that     intent.           We

therefore conclude that there was sufficient evidence to support

Reed’s conviction for wire fraud.

              To convict Reed of securities fraud, the Government

had      to    prove     that      Reed        knowingly       made       a         material

misrepresentation or omission in connection with the purchase or

sale of a security and that the victims’ reliance upon those

misrepresentations        caused    them       economic       loss.           See     United

States v.     O’Hagan,    521   U.S.       642,    665-66      (1997)         (discussing

scienter requirement); cf. Katyle v. Penn Nat’l Gaming, Inc.,

637 F.3d 462, 466 n.1 (4th Cir. 2011).                        Here, the record is

                                           4
replete    with    evidence       of   material   misrepresentations         made     by

Reed.     The jury could reasonably have inferred that Reed made

those     misrepresentations           to   induce   investors        to     buy     the

securities,         that      the       investors         relied      upon         those

misrepresentations when considering whether to invest, and that

this reliance caused the investors economic loss.                      We therefore

conclude that there was sufficient evidence to support Reed’s

conviction for securities fraud.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with     oral   argument      because    the     facts   and     legal

contentions       are   adequately      presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            5